Citation Nr: 0326538	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  01-05 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for right hip and knee 
disorders including arthritis as secondary to service-
connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.

The current appeal arose from a July 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The RO denied entitlement to an 
increased evaluation for bilateral pes planus, and service 
connection for right knee and hip disorders as secondary to 
service-connected bilateral pes planus.


In January 2002 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
adjudicative action.

In June 2003 the RO granted entitlement to a 100 percent 
evaluation for bilateral pes planus, special monthly 
compensation based on loss of use of both feet, a certificate 
of eligibility for financial assistance in acquiring an 
automobile with adaptive equipment, specially adapted 
housing, and basic eligibility for Dependents Educational 
Assistance.  The RO denied entitlement to special monthly 
compensation by reason of being in need of regular aid and 
attendance.

In June 2003 the RO affirmed the denial of entitlement to 
service connection for arthritis of the right knee and hip as 
secondary to service-connected bilateral pes planus with 
arthritis of the hind feet.

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefit Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.43 and 
38.02.





The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA compels 
remand.

The Board's review of the case discloses that the directives 
of its January 2002 were not fully complied with.  In this 
regard, the Board notes that on the occasion of the March 
2003 VA examination, the examiner did not fully address the 
medical questions of the Board's January 2002 remand.  The 
Board notes that while the VA examiner discounted any causal 
relationship between the service-connected bilateral pes 
planus and disorders of the right hip and knee, he did not 
address the Board's question as to any aggravation that may 
exist between the service-connected disability and disorders 
of the right hip and knee.  

As the Board pointed out in its January 2002 remand, where 
the remand orders of the Board or the CAVC are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance, and further remand will be mandated.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a)).

Accordingly, this case is remand to the VBA AMC for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should furnish the 
appellant a development letter consistent 
with the notice requirements of the VCAA, 
as clarified by Quartuccio, supra.  The 
VBA AMC should then conduct any necessary 
development brought about by the 
appellant's response.

3.  The VBA AMC should refer the claims 
file and a copy of the January 2002 Board 
remand as well as a copy of this remand 
to MP (initials), the VA physician who 
conducted the March 2003 examination.  If 
such examiner is no longer with VA, the 
VBA AMC should refer all materials to 
another appropriate medical specialist 
who should opine as to whether there is 
any causal relationship between the 
service-connected bilateral pes planus 
and any right knee/hip disorder(s) 
including arthritis which may be present, 
and aggravation, with further examination 
of the veteran at the examiner's option.

If the case is again referred to the 
March 2003 VA examiner, as he has already 
ruled out any causal relationship between 
the service-connected bilateral pes 
planus the disorders of the right hip and 
knee to include arthritis, he should 
express an opinion as to whether the 
service-connected bilateral pes planus 
aggravates any right knee and/or hip 
disorders including arthritis.  If such 
aggravation is determined to exist, the 
examiner must address the following 
medical issues:

(a) The baseline manifestations which are 
due to the effects of any right knee/hip 
disorder(s) including arthritis;

(b) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to the service-connected 
bilateral pes planus based on medical 
considerations; and

(c) The medical considerations supporting 
an opinion that increased manifestations 
of any right knee/hip disorder(s) 
including arthritis found on examination 
are due to the service-connected 
bilateral pes planus.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested medical 
opinion to ensure that it is responsive 
to and in complete compliance with the 
directives of this remand and if it is 
not, the VBA AMC should implement 
corrective procedures.  The VBA AMC is 
again advised that where the remand 
orders of the Board or the CAVC are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall, supra.

The VBA must also review the claims file 
to ensure that any other notification and 
development required by the VCAA, Pub. 
L., No. 106-475 is completed.  

In addition, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (see 38 
U.S.C.A. §§ 5102, 5103, and 5103A, and 
5107 (West 2002) are fully complied with 
and satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for degenerative 
arthritis of the right knee and hip as 
secondary to the service-connected 
bilateral pes planus with arthritis of 
the hind feet.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure without good cause 
shown to report for any scheduled VA examination(s) may 
adversely affect the outcome of his claim for secondary 
service connection.  38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


